Citation Nr: 0804778	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for muscle spasms. 

3. Entitlement to service connection for headaches. 

4. Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In June 2005 the veteran presented evidence at a personal 
hearing at the RO. A transcript of that hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1. The appellant's complaints of hypertension are not 
supported by any probative findings of a current disability.

2. Muscle spasms of the neck and lower back are related to 
the veteran's service connected cervical and lumbar spine 
strains and considered in the ratings assigned for those 
conditions.

3. A chronic headache disorder was demonstrated in-service, 
the appellant was treated in-service for headaches, and the 
appellant is currently diagnosed with a headache disorder.

4. The veteran's service-connected disabilities are 
folliculitis rated as 60 percent disabling, PTSD rated as 50 
percent disabling, cervical spine strain rated as 20 percent 
disabling, lumbar spine strain rated as 20 percent disabling, 
traumatic brain injury rated as 10 percent disabling, 
tinnitus rated as 10 percent disabling, and shrapnel scars of 
the forehead, left arm and right foot each evaluated as 
noncompensable.  The total service connected disability 
rating is 90 percent.

5. The record indicates that the veteran is marginally 
employed as a part-time security guard. 

6.  Because of the severity of the veterans enumerated 
service connected disabilities, he is precluded from securing 
and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304. (2007).

2. A disorder described as muscle spasms was not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

3. A headache disorder was incurred in-service as the result 
of an injury sustained on active duty. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September and 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
While the appellant may not have received full notice prior 
to the initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated. The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

I.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. Certain chronic disabilities, such as hypertension, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from active 
duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.





a. Hypertension

Service medical records are negative for complaints, 
treatment, or diagnosis of hypertension. 

At an October 2004 VA examination the examiner noted that the 
medical records did not reveal any medications, treatment or 
diagnosis of hypertension, nor did the examination reveal any 
current evidence of hypertension.

In the absence of proof of a present disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability." 
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection. Id.

b.  Muscle spasms

In this case, entitlement to service connection for a 
cervical spine strain and a lumbar spine strain are in effect 
with a 20 percent rating assigned to each.  

Under 38 C.F.R. § 4.71a (2007), a lumbosacral or cervical 
strain is evaluated under the general formula for back 
disorders. Under this criteria a 20 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. (emphasis added)

At an October 2004 VA examination the veteran reported lower 
back pain with occasional electrical type pain to the left 
buttock. There was a significant history of neck pain with 
frequent muscle spasms in the neck and right shoulder. The 
examiner noted objective evidence of muscle spasms.  

The Board recognizes that there is evidence of muscle spasms 
of the lower back and neck.  Muscle spasm, however, is rated 
on the basis of diseases and injuries to the spine.  In this 
case, the veteran's muscle spasms are symptoms of the already 
service-connected cervical and lumbosacral spine conditions 
and are taken into account by current ratings for these 
conditions. Therefore, a separate disability rating here 
would clearly constitute pyramiding. 38 C.F.R. § 4.14 (2007); 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is clear from the medical records and the RO's analysis 
that the veteran's separate 20 percent ratings for lumbar 
spine strain and cervical strain were intended to compensate 
the veteran's complaints of muscle spasms. Therefore, no 
additional rating is warranted. 

c. Headaches

Service medical records show that in June 2003 the veteran 
was injured when his humvee struck an IED (improvised 
explosive device).  He subsequently complained of neck and 
back pain, muscle spasms, loss of strength, abnormal 
heartbeat, and migraine headaches which were progressively 
worsening.  

He was subsequently diagnosed with PTSD and traumatic brain 
injury (TBI).
He received physical therapy as well as treatment for his 
mental condition.  A physical review board found him unfit 
for further military duty and he was discharged from service.  

At an October 2004 VA examination, the veteran reported 
chronic headaches, anxiety, depression, stress, loss of 
concentration, and forgetfulness.  He was enrolled in college 
and was taking 2 courses but felt overwhelmed.  He reported 
migraine headaches 2 to 3 times a week.  The claims file 
indicated these were tension headaches. He denied nausea or 
vomiting.  The headaches lasted a few hours and sometimes 
made him dizzy. They began a few weeks after his injury in 
service.  He took Nsaids and rested for relief.  When he had 
headaches he could not work or go to school.  He denied 
photophobia or aura.  The initial impression was peripheral 
dizziness, possibly caused by labrynthitis or medications.  
The final diagnostic impression was TBI with memory loss and 
tension headaches aggravated by PTSD, neck pain, and spasms.

Analysis 

In denying the veteran's claim for service connection for a 
headache disorder, the RO noted that the veteran's headaches 
were considered part of the evaluation for traumatic brain 
injury.

The Board notes that VA has proposed to amend the Schedule 
for Rating Disabilities; Evaluation of Residuals of Traumatic 
Brain Injury (TBI). Cf. 73 Fed. Reg. 432-438 [Jan. 3, 2008] 
(Proposed Regulations for Rating Traumatic Brain Injuries.)

The revisions to the rating criteria will affect that portion 
of the Schedule that addresses neurological conditions and 
convulsive disorders, in order to provide detailed and 
updated criteria for evaluating residuals of TBI.  In the 
discussion associated with the proposed amendment it is noted 
that:

Following TBI, a cluster of symptoms (or 
syndrome) is commonly seen. ...

The symptoms cluster includes such 
symptoms as headache (migraine or 
tension-type), dizziness or vertigo, 
fatigue, malaise, sleep disturbance, 
cognitive impairment, difficulty 
concentrating, delayed reaction time, 
behavioral changes (such as irritability, 
restlessness, apathy, inappropriate 
social behavior, aggression, 
impulsivity), emotional changes (such as 
mood swings, anxiety, depression), 
tinnitus or hypersensitivity to sound, 
hypersensitivity to light, blurred 
vision, double vision, decreased sense of 
smell and taste, and difficulty hearing 
in noisy situations or with competing 
sounds in the absence of objective 
hearing loss.

In the current schedule, under diagnostic 
code 8045, purely subjective complaints 
such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain 
trauma, are rated 10 percent and no more 
under diagnostic code 9304. Furthermore, 
this 10-percent rating is not combined 
with any other rating for a disability 
due to brain trauma, and ratings in 
excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 
are not assignable in the absence of a 
diagnosis of multi-infarct dementia 
associated with brain trauma.

This guidance about evaluating subjective 
complaints after brain trauma is at least 
45 years old and seems to reflect views 
that were once prevalent, that these 
symptoms might be due to hysteria or 
malingering. In recent years, 
abnormalities of the brain following mild 
TBI have been reported on the basis of 
the following types of special studies: 
Neuropathologic, neurophysiologic, 
neuroimaging, and neuropsychologic. 
Current medical thinking is that these 
symptoms may be due to subtle brain 
pathology following trauma that was 
undetectable on previously available 
studies. These symptoms may be more than 
10-percent disabling. Therefore, we 
propose replacing the current guidance 
concerning the evaluation of subjective 
complaints after brain trauma under 
diagnostic code 8045 with a set of [[Page 
434]] criteria to evaluate this symptoms 
cluster, with evaluation levels of 20, 
30, and 40 percent.........

If, on the other hand, there is a 
definite diagnosis that includes one or 
more of these symptoms, such as migraine 
(which is common after TBI) or Meniere's 
syndrome (which has symptoms of tinnitus, 
vertigo, fluctuating hearing loss, and a 
sense of fullness in the ear), it would 
be separately evaluated. If there are at 
least 3 remaining symptoms, they would be 
evaluated under the criteria for 
evaluating the symptoms cluster. 
(emphasis added)-------------------------
--------------

* * * * *   [FR Doc. E7-25522 Filed 1-2-08; 8:45 am]

While the proposed rule change is presently in the comment 
stage; given the fact that in the November 2004 VAMC 
neuropsychological evaluation, several of the aforementioned 
symptom clusters are present; given the fact that the veteran 
continues to show treatment for a history of headaches; given 
the fact that he is treated now for chronic headaches and 
takes medication for headaches; and given the fact that he 
has at least 3 remaining symptoms of TBI, the Board finds 
that the evidence warrants a grant of entitlement to service 
connection under the doctrine of 
reasonable doubt. 

Hence, service connection for a chronic headaches disorder is 
granted.


II.  TDIU

In order to establish service connection for TDIU, there must 
be impairment so severe that it is impossible to follow a 
substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15. See VAOPGCPREC. 6-96 (1996).  

The veteran has a 60 percent rating for a service-connected 
folliculitis.  He is also service connected for PTSD rated as 
50 percent disabling, cervical spine strain rated as 20 
percent disabling, lumbar spine strain rated as 20 percent 
disabling, traumatic brain injury rated as 10 percent 
disabling, tinnitus rated as 10 percent disabling, and 
shrapnel scars of the forehead, left arm and right foot each 
noncompensably evaluated. The total service connected 
disability rating is 90 percent. Therefore, he meets the 
requirements for a TDIU under 38 C.F.R. 4.16(a).  

The October 2004 VA examination revealed the veteran suffered 
from folliculitis, lower back and neck pain, frequent muscle 
spasms, PTSD, anxiety, depression, stress, loss of 
concentration, forgetfulness, tension headaches and 
dizziness.  

An November 2004 VA neuropsychological evaluation determined 
the veteran to have numerous impairments affecting his 
concentration, attention, verbal recall and recognition, 
visual recall, verbal fund of information and reasoning, 
perceptual self-regulation, and ability to establish 
cognitive sets.  These findings were considered to be the 
residuals of the TBI suffered in service.  

According to the evidence of record including the June 2005 
personal hearing testimony that the veteran works as a 
security guard in a very limited capacity greeting hospital 
visitors two days a week.  His supervisor has made 
accommodations for his disabilities, and has severely 
curtailed his duties. He earns less than $2,500 every 6 
months. While the veteran was also attending college on a 
limited basis taking three courses he admitted to being 
overwhelmed and needing assistance to maintain passing 
grades. 

After reviewing the evidence of record and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's service connected disabilities for all 
intents and purposes prevents the veteran from performing 
substantially gainful employment consistent with his job 
skills and work history. Therefore, TDIU is warranted.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a); see Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for muscle spasms is 
denied.

Entitlement to service connection for a chronic headaches 
disorder is granted.

Entitlement to a total rating based on individual 
unemployability due to service connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


